Citation Nr: 1301214	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  11-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of medication overdose.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have additional disability resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment (the medication Metoprolol) between 2005 and 2008, nor was such disability proximately caused by an event not reasonably foreseeable. 


CONCLUSION OF LAW

Compensation for residuals of medication overdose, as a result of VA treatment between 2005 and 2008, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Sup. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation Under 38 U.S.C.A. § 1151

The Veteran contends that he incurred additional and permanent disability as a result of VA treatment provided to him between 2005 and 2008.  Specifically, the Veteran asserts that one of his medications, Metoprolol, was decreased from 100 milligrams (mg.) to 25 mg. in 2005, but that he was never informed of this, and that he continued to take 100 mgs. until about June or August 2008, during which time he experienced symptoms that included hypotension, syncope, shingles, and a "locked-up bladder," and he almost had a stroke.  He further asserts that the overdose resulted in permanent damage to his kidneys, and that in 2008 he was catheterized during bladder treatment, at which time VA health care professionals failed to diagnose a kidney infection and fever.  He argues that his current symptoms include fatigue.  See Veteran's statements, received in February, March, and April of 2010.  

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.358(a) (2012).  To be awarded compensation under section 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

The relevant medical history is summarized as follows: VA reports show that in January 1999, the Veteran underwent a triple coronary artery bypass with left internal mammary graft to the left anterior descending coronary artery, and separate reverse saphenous vein grafts to the marginal branch.  His diagnoses included severe atherosclerotic heart disease with functional class III angina pectoris, and double-vessel coronary artery disease.  

Reports from the Dallas VA Medical Center show that in August 2004, the Veteran began receiving treatment for follow-up of his coronary artery disease and triple bypass.  He was noted to be very active, to still be working, to not have had any angina since his bypass, and not to have CHF (congestive heart failure).  Reports, dated between May 2005 and May 22, 2008, note that his medications included metoprolol, 100 mg. twice a day.  Reports, dated between May and June of 2005, note a history of herpes zoster, and show treatment for shingles, and post-herpetic neuralgia.  A report, dated May 22, 2008, shows that the Veteran complained of weight loss, fatigue, and dizziness when he stands quickly.  He denied syncope, chest pain, and shortness of breath.  The assessment noted hypertension, fatigue, and mild volume depletion, that his HCTZ (hydrocholorothiazide) was to be discontinued, and that his metoprolol was to be decreased to 25 mg. bid (twice daily).  The May 22, 2008 VA progress note states, "Patient has received education about the above medical conditions and verbalizes understanding."  Reports, dated June 27, 2008 show treatment for complaints of bladder pain, which the Veteran reported had started after he received contrast for an elective CT (computerized tomography) scan.  His treatment included placement of a Foley catheter, with instructions for home care, which resolved his pain.  The relevant assessment was BPH (benign prostatic hypertrophy) with acute urinary retention.  The Veteran's medications were noted to include metoprolol, 50 mg., with 1/2 tablet to be taken twice a day.  All subsequently-dated medication descriptions note a 25 mg., twice-per-day dosage of metoprolol.  In July 2008, the Veteran was treated for complaints of chest and kidney pain, and Foley catheter discomfort.  He was given noncontrast chest and abdominal CT (computerized tomography) scans and an abdominal MRI (magnetic resonance imaging) study without intravenous contrast.  The assessments included pulmonary nodules, right kidney mass, and BPH, non-obstructive.  An August 2008 report notes that the Veteran "has three refills of metoprolol!!!" (emphasis in original) and that only one refill was sent.  Another August 2008 report states that a sonogram and MRI of the kidneys (without intravenous contrast) resulted in impressions noting prostatic hypertrophy, and no definite kidney mass, and a small cyst at the right kidney.  Reports, dated September 11, 2008, show that the Veteran was admitted for inpatient treatment after reporting syncope, dizziness upon standing, and generalized weakness, with a reported history of three syncopal episodes in July, with another notation of "multiple frequent syncopal episodes since July."  His syncopal episodes were described as blacking out for eight to eleven seconds.  The Veteran reported that he was supposed to be on Metoprolol 25 mg daily but was actually taking over 100 mg. bid (twice daily), and that he had since started taking the correct dosage, and that, "he has been feeling lightheaded since 2005 when he has been taking [the] high dose of metoprolol."  The reports note syncope, with an abnormal EKG (electrocardiogram), and syncope possibly due to overmedication and hypotensive syncopal episodes.   A September 12, 2008 report shows that the Veteran reported a history of three episodes of syncope lasting ten seconds or less while driving, and that he was never educated on his medication and he used to be taking 125 mg. bid of metoprolal until this June 2008, when he cut it down to 25 mg.  He stated that he has passed out for ten seconds on July 21, 2008, while driving.  The report notes, "He has never had any syncopal episode before or after the one on July 21, 2008."  He stated he had no current symptoms or complaints, that he planned to drive himself home, and he requested to be discharged.  

An October 2008 report notes a history of three episodes of syncope in the setting of severe UTI.  The report shows that the Veteran reported that prior to his syncopal episode he was on metoprolol 125 mg. bid and was very fatigued and experienced occasional hypotension.  In the same setting, he contracted a UTI with high fever and had three brief syncopal episodes in one afternoon prior to receiving treatment for the infection.  He reports no syncope prior to or after these episodes.  The report contains an assessment of syncope in the setting of high dose metoprolol and severe UTI (urinary tract infection) most likely due to hypotension since the episodes are isolated to only this timeframe.  

Reports from VA facilities in Waco and Temple, Texas, show that in October 2008, the Veteran reported that he had been healthy until he was overdosed on metoprolol, that he was told the overdose started in 2005, and that it was not identified until June 2008.  The Veteran was noted to not have had any black out spells since July 2008, although he had lightheadedness at times.  An EKG showed sinus rhythm with first degree AV (atrio-ventricular) block, and occasional PVC (premature ventricular contractions).   A November 2008 report notes that a heart echocardiogram showed mild mitral and tricuspid regurgitation, with a mildly enlarged left atrium.  A Holter monitor test showed sinus arrhythmia with multiple APCs, atrial couplets, and extended bigeminey cycles of atrial bigeminy.  Overall, these reports show ongoing treatment for high blood pressure, and ASHD (arteriosclerotic heart disease).  Reports dated in April 2009 note that the Veteran was allergic to contrast; an abdominal CT contains an impression stating that a renal lesion, or a abnormality of the upper and lower pole calyx could not be ruled out.  A June 2009 report notes a 1.6 cm cyst in the lower pole of the right kidney.  

Reports from Baylor Medical Center, dated between 2007 and 2008, show that in January 2007, the Veteran was given a CT of his abdomen with contrast.  The report notes inter alia an enlarged prostate, and an unremarkable bladder.  On July 21, 2008, the Veteran was treated for near-syncope and fever, with a history of four episodes since that afternoon.  The report indicates that he had been driving and felt faint, and almost passed out.  The episodes lasted about 15 seconds.  He had no current symptoms.  The report notes that his fever was explained by UTI/bladder infection, and that no reason was discovered for his three brief episodes of feeling that he might pass out.  His medications were noted to include metoprolol, 25 mg. twice daily.  A bacteriology report notes a UTI.  The diagnoses were near-syncope, and UTI/pyelonephritis, acute.

In July 2010, the RO noted the Veteran's claim based on an overdose of metoprolol, and requested a medical opinion as to whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment or examination proximately caused additional disability.  

In August 2010, an opinion was received from a VA physician, Dr. M.  The report shows that a VA physician stated that the Veteran's claims file had been reviewed.  Dr. M stated that the Veteran's Metoprolol was decreased to 25 mg. by mouth twice a day in May 2008, after his complaints of fatigue and dizzy spells.  Dr. M stated:

He was supposed to be on Metoprolol 25 mg as per the physician had told him, but he continued to take over 100 mg. of Metoprolol twice a day.  He was found to have systolic blood pressure in the 50s.  His Metoprolol was held at that time. 

In reviewing the C-file, given the Veteran's multiple medical problems, the Veteran was given Metoprolol 100 mg. twice a day, but it was reduced to 25 mg. after the Veteran started becoming symptomatic with Metoprolol dosage.  There was no carelessness, negligence or lack of proper skill.

There was no error in judgment or similar instance of fault on the VA's part in furnishing hospital care, medical or surgical treatment or examination which caused the Veteran's disability at present.

The VA did not fail to exercise a degree of care that would be expected of a reasonable healthcare provider.  The VA provided him the hospital care, medical and surgical treatment as needed for the Veteran.  

His increased dosage of Metoprolol did not cause any infection but could have led to the bradycardia and the syncope episodes.  

In March 2012, the RO requested another opinion, as it had outlined in July 2010, apparently based on the fact that Dr. M did not specifically state that he had reviewed the Veteran's VA treatment records.  

In April 2012, an opinion was obtained from a VA urologist, Dr. J.T.  Dr. J.T. stated that the entire record had been reviewed, including clinic notes dating back to 2009.  He stated:

The patient claims that dizziness and fainting spells were due to his dosage of Metoprolol.  However, there are multiple visits by the patient when he was on doses varying from 100 mg. twice daily to 25 mg. twice daily where he announced that he was doing fine and felt good.  His syncopal episodes occurred regardless of his medications, and are consistent with his ongoing cardiovascular issues.  His renal function in March 2012 showed a creatine of 1.12, which is exceptionally good for a person of his age.  He has bilateral renal cysts which have been evaluated on multiple occasions, and they are not related to any medication or his medical care.  Most people in his age group may have benign cysts as found by modern X-ray modalities.  Impression: This Veteran has excellent medical care, and I can find no evidence otherwise.

In September 2012, the Board noted that the previously obtained opinions were deficient in certain aspects, and requested VHA (Veterans Hospital Administration) opinions as to whether there additional disability shown at any time as a result of taking the elevated Metoprolol Tartrate dosage (100mg tablet, twice daily), and, if that response was affirmative, whether such disability was at least as likely (50 percent or better probability) due to either the fault of VA or due to an event not reasonably forseeable as a consequence of the care provided. 

In October 2012, two VHA opinions were received.  An opinion from Dr. D. Y. shows that he stated that he had reviewed the Veteran's claims file.  He concluded:

My opinion is that it would be resorting to mere speculation as to whether there is/was any additional disability shown any time as a result of the taking of the elevated metoprolol tartrate dosage (100 mg po twice daily).  

Dr. D.Y. explained the following: the Veteran had been using metoprolol tartrate 100 mg po bid for a number of years and had been asymptomatic to minimally symptomatic with this drug being one of many that he was taking.  It was not until May of 2008 and later more significantly in July 2008 that the Veteran had incurred multiple complaints such as hypotension, fatigue, and dizziness.  His medication list on 5/22/08 included the following: Finasteride 5 mg by mouth daily, hydrochlorothiazide 25 mg by mouth daily, Metoprolol 100 mg by mouth twice a day, Omeprazole 20 mg by mouth daily, Tamulosin 0.4 mg 2 tabs by mouth daily, and Temazepam 30 mg by mouth each bedtime.  Per up to date, if one reviews the side effect profiles of these medications all of them can cause dizziness, some of them can cause hypotension as well as fatigue.  Also of note, the patient's assessment by Dr. R in May 2008 was that of hypotension, fatigue, and mild volume depletion, and the plan was to discontinue hydrochlorothiazide, and to decrease metoprolol to 25 mg by mouth twice a day, and he asked the patient to record his daily blood pressures.  The Veteran has an elevated BUN of 29, which could be consistent with dehydration from diuretic use.  Dehydration can cause fatigue, and hypotension, which can cause syncope and dizziness.  In addition to the complaints listed above he complained of abdominal pain and had complaints of back pain, neck pain, and stomach pain.  His urinalysis had small leukocyte esterase.  It also should be noted in July 2008 the Veteran was diagnosed with urinary tract infection at that time and had near/syncopal episodes concurrently.  Severe UTIs can cause fatigue and hypotension which can cause syncope and dizziness.  

Dr. D.Y. concluded:

So, in summary, there is an extremely large differential diagnosis as to what the causes of the Veteran's issues/disabilities from the May-to-July 2008 time frame were- these being inclusive of Metoprolol Tartrate as well as other medications, urinary tract infections, and dehydration, with potential disabilities caused being dizziness, fatigue, hypotension, and syncopal episodes.  So, with the conflicting data as to what the causes of the potentially Metoprolol Tartrate-related disabilities are, I cannot answer this question without resorting to mere speculation.  

Dr. D.Y. stated that he had reviewed this case with the supervisor/chief of Primary Care, Compensation and Pension (Dr. A) whom agreed.  He also referred the second part of the VHA request to a cardiologist, Dr. A.T., for opinion.

A VHA opinion from cardiologist, Dr. A.T., dated in October 2012, shows that he stated that the Veteran's claims file had been reviewed.  Dr. A.T. concluded:

After reviewing the C-file and discussion per primary care, I completely agree with their assessment, it is impossible to pinpoint that the Metoprolol was responsible for his symptoms, especially given the fact that he was on other medications, as well as had urinary tract infections and dehydration associated during the timing of his symptoms of fatigue, dizziness, hypotension and syncope.  After reviewing the chart, I could not find any evidence of cardiac cause for syncope and there was no evidence of any arrhythmias as well.

Metoprolol is not the cause of his shingles and acute kidney infection.  It can result in decreased BP (blood pressure) and fainting spells secondary to bradycardia and hypotension.  It does not appear to be the case in [the Veteran].

Dr, A.T. summarized the Veteran's medical history, including, but not limited to, the following: the Veteran underwent a triple bypass for severe atherosclerotic heart disease with functional class III angina in January 1999.  He was appropriately treated with metoprolol given his history of extensive coronary artery disease and hypertension.  The Veteran was on metoprolol tartrate, 100 mg., twice a day in "June 1005" (presumably this is a typographical error, should be "June 2005") and the metoprolol was decreased to 25 mg. twice daily in May 2008.  The Veteran was subsequently treated for urinary symptoms, and possible allergies to contrast.  In September 2008, the Veteran was noted to indicate that he had three episodes of syncope in July 2008, and he continued to have dizziness upon standing, and feelings of weakness.  During that month, his EKG showed atrial bigeminy, and he reported taking 100 mg. metoprolol twice a day, even though he was prescribed 25 mg. twice a day.  At that time, his symptoms were thought to be secondary to metoprolol and it was discontinued.  In October 2008, the Veteran saw cardiology and the syncope was felt to be secondary to severe UTI. 

Dr. A.T. concluded:

As far as, the question of, "If there was any indication that VA improperly dispensed the dosage of metoprolol tartrate for the Veteran other than what the physician prescribed," I will defer that to pharmacy to check the records carefully as to whether he was at any given point dispensed the wrong dosage of metoprolol that the physician did not prescribe. 

If he was given the right dose of metoprolol that was prescribed at all times, per chart review, the dose adjustments seem to be appropriate, and I do not believe the metoprolol is responsible for any chronic disability.

In conclusion, metoprolol use is less likely as not (less than 50/50 probability) cause of the patient's chronic disability.  

In December 2012, the appellant was provided with a copy of the October 2012 VHA opinions, and he was informed that he had 60 days to review the opinion and send any additional evidence or argument.  38 C.F.R. § 20.903 (2012).  That same month, a response was received from the Veteran's representative stating that the case "appears ready for appellate review and disposition."  Accordingly, no further development is required.  See 38 C.F.R. §§ 20.900(c), 20.901, 20.903 (2012). 

The Board finds that the claim must be denied.  As an initial matter, the preponderance of the evidence does not support a finding that any additional disability, or the claimed excessive dosage of Metoprolol, was due to VA-furnished medical treatment.  This is so because the weight of the evidence, including the Veteran's statements, shows that the Veteran was prescribed the proper dosage of Metoprolol at all times under consideration.  Dr. A.T.'s opinion that "the dose adjustments seem to be appropriate" is probative and persuasive evidence that VA did not prescribe an excessive dose of Metoprolol at any time.  

The Veteran's report in a February 2010 written statement that his VA treating physician, Dr. R., had reported to him and his wife that the Veteran "had been overdosed for 3 years or more" on Metoprolol is of little to no probative value.  The Board finds these statements regarding what a physician told him too attenuated to constitute competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  While an appellant may be competent to simply report that a physician had told him that he had a particular diagnosis, an appellant is not competent to relay a medical opinion which may be much more complex than a simple diagnosis.  

To the extent that Dr. A.T. suggested that the records of the pharmacy be checked as to whether the Veteran was ever dispensed the wrong dosage of Metoprolol, the Board notes that the Veteran has not alleged this.  Rather, his argument is that he was not verbally informed of the decrease in Metoprolol, and that he did not use the new (i.e., May 22, 2008) prescription until August 2008.  See Veteran's letter, received in April 2011.  

On this point, the Board finds more probative and persuasive the evidence in the Veteran's treatment records, which do not support his claim, as opposed to the Veteran's recollections several years after the event.  In this regard, the Veteran's assertions are contradicted by the May 22, 2008 VA progress note which specifically noted that the assessment/plan with respect to hypertension and fatigue was to decrease Metoprolol and "asked pt to monitor and record daily BP."  Underneath this plan, the note states, "Patient has received education about the above medical conditions and verbalizes understanding."  In addition, the pharmacy records show that the lowered dosage of Metoprolol was first filled on that date, May 22, 2008.  An August 1, 2008 pharmacy note noted that the 50 mg. pills (instead of the 100 mg. pills used with the higher dosage) were "last filled 5/22/08".  The August 1, 2008 pharmacy note indicated that the Veteran called to request a refill of the 50 mg. pills.  In addition, the September 12, 2008 VA progress note shows that the Veteran reported that he cut down his dosage to 25 mg. in June 2008.  Therefore, to the extent that the Veteran may have continued to take the higher (100 mg.) dosage of Metoprolol after May 22, 2008, the evidence is insufficient to show that this was due to VA treatment.  

In any event, the preponderance of the evidence is against a finding that the Veteran has an additional disability that was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of any disability was an event which was not reasonably foreseeable.  

The "positive" evidence includes the August 2010 medical opinion of Dr. M. that "[h]is increased dosage of Metoprolol . . . could have led to the bradycardia and the syncope episodes," and the Veteran's report in a February 2010 written statement that his VA treating physician, Dr. R., had reported to him and his wife that the Veteran "had been overdosed for 3 years or more" on Metoprolol.  As noted above, the Board finds the statements regarding what a physician told him regarding an "overdose" of medication too attenuated to have significant probative value.  

With respect to Dr. M.'s statement that there "could" be a relationship between a higher dose of Metoprolol and other symptoms, the United States Court of Appeals for Veterans Claims (CAVC or Court) has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); see also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

The "negative" evidence includes the two October 2012 VHA opinions and the April 2012 opinion of Dr. J.T.  In particular, the October 2012 VHA opinions show that two VA physicians, to include a cardiologist, concluded that an opinion could not be provided without resort to mere speculation as to what disability could arise from the claimed overdose of Metoprolol.  As a general matter of law, current regulations provide that service connection/compensation may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  This opinion is shown to have been based on a review of the Veteran's claims file, and the reasons for their inability to provide an opinion are adequately explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

However, Dr. A.T. unequivocally concluded that "[i]f [the Veteran] was given the right dose of Metoprolol that was prescribed at all times, per chart review, the dose adjustments seem to be appropriate, and I do not believe the Metoprolol is responsible for any chronic disability."  As noted above, his opinion is highly probative and persuasive given his expertise as a cardiologist and his review of the pertinent evidence of record.  

In summary, an increase in disability is not shown to have been the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that the Veteran has a disability that was proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for residuals of reported medication overdose under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that the Veteran had an overdose of medication and that he has residuals of the reported overdose for which compensation is warranted under 38 U.S.C.A. § 1151.  In this case, his statements are not competent evidence.  Layno.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections between medication levels and residual disabilities.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  As clearly explained in Dr. D.Y.'s medical opinion, the Veteran had a complicated medical picture:  "there is an extremely large differential diagnosis as to what the causes of the Veteran's issues/disabilities from the May-to-July 2008 time frame were- these being inclusive of Metoprolol Tartrate as well as other medications, urinary tract infections, and dehydration, with potential disabilities caused being dizziness, fatigue, hypotension, and syncopal episodes."  Identifying etiology in such a complex medical picture is clearly beyond the scope of a layperson such as the Veteran.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  
 
To the extent that the Veteran has argued that Dr. Z of the Baylor Medical Center stated that his "decreased blood pressure was likely related to a urinary tract infection due to a Foley catheter placed as a result of an allergic reaction to contrast dye," the BMC records only show that his fever was attributed to a bladder infection.  BMC records do not show that any physician concluded that his UTI was related to a Foley catheter and/or an allergic reaction to contrast dye.  Furthermore, while the Veteran was given contrast by VA in June 2008, there is nothing to suggest that the Veteran's history precluded its use at that time, or that its use caused any additional disability.  See also BMC CT abdomen report, dated in January 2007 (noting use of contrast).  In summary, when the Veteran's medical records are considered, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed disability for which compensation is warranted under 38 U.S.C.A. § 1151.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February and April of 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available relevant treatment reports have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  A total of four medical opinions, to include two VHA medical opinions, have been obtained.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


